Detailed Action
Summary
1. This office action is in response to the application filed on June 22, 2020. 
2. Claims 1-25 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
5. Abstract is objected due to exceeding 150 words. 
Drawings
6. The drawings submitted on 06/22/2020 are acceptable. 
Claim Objection 
7. Claims 4,8 and 15 are objected to because of the following informalities: 
Claim 4 recites “first potential.” in line 2. There is insufficient antecedent basis for this claim limitation.
Claim 8 recites  “the first transistor then the first transistor ” in line 3 should be “the one or more first transistor then the one or more first transistor”. 
Claim 15 recites “a supply bus” in line 2 should be “the supply bus”.
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,13-14 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao “CN104095291” in view of Casey “CN204411440”.
In re to claim 1, Zhao discloses a circuitry ( Figs 1-3 shows a tobacco suction based on electromagnetic heating system) for a plurality of induction elements (three coils 31) for an aerosol generating device (Figs. 1-3), the plurality of induction elements (three coils 31) being for inductive heating of one or more susceptors (heating inner liner 23)  for heating aerosol generating material in use (heating a tobacco suction system), the circuitry (Figs. 1-3) comprising: a plurality of driver arrangements (plurality of controller 34), each one of the plurality of driver arrangements controller 34) being arranged to provide, from an input direct current (power supply 33), an alternating current to a respective one of the plurality of induction elements in use each of the plurality of driver arrangements (plurality of controller 34) comprising one or more first transistors each controllable by a switching potential to substantially allow current to pass therethrough in use; and a converter arranged to step up an input potential to provide the switching potential in use, the converter being common to each of the plurality of driver arrangements. 
Zhao discloses a plurality of driver arrangements but fails having one or more first transistors converter arranged to step up an input potential to provide the switching potential in use, the converter being common to each of the plurality of driver arrangements.
However, Casey teaches (Figs.1-3 shows an atomizer, and more specifically relates to aerosol generated) having one or more first transistors converter arranged to step up an input potential to provide the switching potential in use, the converter being common to each of the plurality of driver arrangements (Controller 2 includes a boost circuit 10, comprising power supply switch integrated with customized for optimizing high-frequency high-efficiency DC-to-DC converter, capable of providing a suitable output voltage and current for driving atomizer for distributed load. and a driving circuit 12, which uses the series inductor to generate alternating AC voltage. driving circuit 12 combined with a high speed MOSFET driver controlled by the pulse width modulation signal from the microcontroller, see parag.0035, lines 1-5. Examiner noted that a boost circuit 10 comprises one or more transistor to convert a DC/DC converter and a driving circuit 12 combined with a high speed MOSFET drive is configured to drive the MOSFET of the boost circuit 10 ).
Furthermore, Casey discloses aerosol generating (see prag.0038, lines 1-7)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to have modify tobacco suction system of Zhao to include a boost circuit 10 and driving circuit 12 combined with a high speed MOSFET driver  as taught by Casey in order  the input of microcontroller 11 and the booster circuit 10 so as to realize the output. driving circuit 12 to the piezoelectric ceramic element impedance matching caused by vibration, so as to ensure good energy transmission, see parag.0037.
In re to claim 13, Zhao discloses a circuitry ( Figs 1-3), wherein the circuitry (Figs. 1-3) comprises a supply bus for supplying the switching potential from the converter to the plurality of driving arrangements in use ((plurality of controller 34) .
Zhao discloses a plurality of driver arrangements but fails having a supply bus for supplying the switching potential from the converter to the plurality of driving arrangements in use.
However, Casey teaches (Figs.1-3 shows an atomizer, and more specifically relates to aerosol generated) having a supply bus for supplying the switching potential from the converter to the plurality of driving arrangements in use (the controller comprises the input port coupling the universal bus booster circuit, processor and a processor under the control of the said atomizer head conveying power to the drive circuit, see parag.0007. Furthermore, a system for atomizer, comprising an atomizer, and host system suitable for providing a control signal to the controller through the bus in any embodiment, see parg. 0025)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to have modify tobacco suction system of Zhao to include a supply bus for supplying the switching potential from the converter to the plurality of driving arrangements in use as taught by Casey in order  the input of microcontroller 11 and the booster circuit 10 so as to realize the output. driving circuit 12 to the piezoelectric ceramic element impedance matching caused by vibration, so as to ensure good energy transmission, see parag.0037.
In re to claim 14, Zhao discloses a circuitry ( Figs 1-3), wherein the circuitry (Figs. 1-3) wherein the supply bus is controllable to supply the switching potential to one or more of the plurality of driving arrangements in use (plurality of controller 34) .
Zhao discloses a plurality of driver arrangements but fails having wherein the supply bus is controllable to supply the switching potential to one or more of the plurality of driving arrangements in use..
However, Casey teaches (Figs.1-3 shows an atomizer, and more specifically relates to aerosol generated) having the supply bus is controllable to supply the switching potential to one or more of the plurality of driving arrangements in use (the controller comprises the input port coupling the universal bus booster circuit, processor and a processor under the control of the said atomizer head conveying power to the drive circuit, see parag.0007 and a system for atomizer, comprising an atomizer, and host system suitable for providing a control signal to the controller through the bus in any embodiment, see parg. 0025)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to have modify tobacco suction system of Zhao to include a supply bus for supplying the switching potential from the converter to the plurality of driving arrangements in use as taught by Casey in order  the input of microcontroller 11 and the booster circuit 10 so as to realize the output. driving circuit 12 to the piezoelectric ceramic element impedance matching caused by vibration, so as to ensure good energy transmission, see parag.0037.
In re to claim 17, Zhao discloses a circuitry ( Figs 1-3) wherein each of the plurality of driver arrangements  (plurality of controller 34) is arranged for common connection to a DC power source to provide the input direct current in use (power supply 33 controller configured to provide DC power) .  
In re to claim 18, Zhao discloses a circuitry ( Figs 1-3), wherein the converter is arranged for connection to a DC power source to provide the input potential in use (power supply source 33).
However, Casey teaches (Figs.1-3 shows an atomizer, and more specifically relates to aerosol generated) having converter  (the controller comprises the input port coupling the universal bus booster circuit, processor and a processor under the control of the said atomizer head conveying power to the drive circuit, see parag.0007 and a system for atomizer, comprising an atomizer, and host system suitable for providing a control signal to the controller through the bus in any embodiment, see parg. 0025)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to have modify tobacco suction system of Zhao to include the converter as taught by Casey in order  the input of microcontroller 11 and the booster circuit 10 so as to realize the output. driving circuit 12 to the piezoelectric ceramic element impedance matching caused by vibration, so as to ensure good energy transmission, see parag.0037.
In re to claim 19, Zhao discloses a circuitry ( Figs 1-3) but fails having  the converter is converter is or comprises a boost converter.  
 However, Casey teaches (Figs.1-3 shows an atomizer, and more specifically relates to aerosol generated) having boost converter  (the controller comprises the input port coupling the universal bus booster circuit, processor and a processor under the control of the said atomizer head conveying power to the drive circuit, see parag.0007 and a system for atomizer, comprising an atomizer, and host system suitable for providing a control signal to the controller through the bus in any embodiment, see parg. 0025)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to have modify tobacco suction system of Zhao to include the converter as taught by Casey in order  the input of microcontroller 11 and the booster circuit 10 so as to realize the output. driving circuit 12 to the piezoelectric ceramic element impedance matching caused by vibration, so as to ensure good energy transmission, see parag.0037.
In re to claim 20, Zhao discloses a circuitry ( Figs 1-3) An aerosol generating device (tobacco suction based on electromagnetic heating system see abstract) comprising: the circuitry ( Figs 1-3) .
Furthermore, Casey discloses aerosol generating (see prag.0038, lines 1-7)
In re to claim 21, Zhao discloses (Figs. 1-3),the aerosol generating device (tobacco suction based on electromagnetic heating system see abstract) , the aerosol generating device (Figs. 1-3) further comprising: a DC power source (power supply 33) , the DC power source being arranged to provide, in use, at least one of the input direct current  the input potential (power supply 33 is configured to provide power to electromagnetic induction system) .  
In re to claim 22, Zhao discloses (Figs. 1-3), the aerosol generating device (tobacco suction based on electromagnetic heating system see abstract), the aerosol generating device further comprising: the plurality of induction elements (plurality 31)  wherein each of the plurality of driver arrangements (plurality of 34) is arranged to provide alternating current to a respective one of the plurality of induction elements in use.
Zhao discloses plurality of induction elements but fails having provide alternating current to a respective one of the plurality of induction elements in use.
However, Casey teaches (Figs.1-3 shows an atomizer, and more specifically relates to aerosol generated) having provide alternating current to a respective one of the plurality of induction elements in use  (Controller 2 includes a boost circuit 10, comprising power supply switch integrated with customized for optimizing high-frequency high-efficiency DC-to-DC converter, capable of providing a suitable output voltage and current for driving atomizer for distributed load. and a driving circuit 12, which uses the series inductor to generate alternating AC voltage see parg. 0035)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to have modify tobacco suction system of Zhao to include alternating current to a respective one of the plurality of induction elements in use as taught by Casey in order  the input of microcontroller 11 and the booster circuit 10 so as to realize the output. driving circuit 12 to the piezoelectric ceramic element impedance matching caused by vibration, so as to ensure good energy transmission, see parag.0037.
In re to claim 23, Zhao discloses (Figs. 1-3), the aerosol generating device (tobacco suction based on electromagnetic heating system see abstract) further comprising: the one or more susceptors (heating inner container 23)  wherein the one or more susceptors are arranged to be inductively heated by the plurality of induction elements in use ( the electromagnetic induction system comprises a heating inner container 23, see abstract).  
 In re to claim 24, Zhao discloses (Figs. 1-3), wherein the aerosol generating device (tobacco suction based on electromagnetic heating system see abstract) further comprises: the aerosol generating material  wherein the aerosol generating material is arranged to be heated by the one or more susceptors  in use ( the electromagnetic induction system comprises a heating inner container 23, see abstract).  
In re to claim 25, Zhao discloses, wherein the aerosol generating material is or comprises tobacco (a tobacco suction based on electromagnetic heating system, see abstract).
9. Claims 2, 8-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao “CN104095291” in view of Casey “CN204411440” further in view of XU ‘CN206251000”.
In re to claim 2, Zhao discloses a circuitry ( Figs 1-3), wherein one or more of the plurality of driver arrangements (plurality of controller 34) comprises a plurality of transistors arranged in an H-bridge configuration, wherein one or more of the plurality of transistors is one of the one or more first transistors.
Zhao discloses a plurality of driver arrangements but fails having a plurality of transistors arranged in an H-bridge configuration, wherein one or more of the plurality of transistors is one of the one or more first transistors.
However, Xu teaches (Figs.1 shows inverter circuit based on HPWM modulation) having a plurality of transistors arranged in an H-bridge configuration, wherein one or more of the plurality of transistors is one of the one or more first transistors (Fig. 1 shows H-bridge topology structure having plurality of transistor coupled to LC circuit of first inductor L1 and the second inductor L2, and a capacitor Cout through bilateral LC filter circuit for removing high frequency component, )
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to have modify tobacco suction system of Zhao to H-bridge comprising plurality of transistor includes LC circuit  as taught by Xu in order  the H-bridge topology structure in high frequency, complementary switch at a higher switching frequency, the sinusoidal output voltage waveform can be ideal, and two MOSFET working on one bridge arm of the low frequency, which reduces the switching loss at a lower output voltage fundamental wave frequency, to a great extent. through such a modulation method, realizes the whole inverter power system efficiency and output sine wave voltage is optimized, see page 2, parag. 8, lines 1-7)
In re to claim 8, Zhao discloses a circuitry ( Figs 1-3)  but fails having each of the one or more first transistors is arranged such that, when the switching potential is provided to the first transistor then the first transistor substantially allows current to pass therethrough, and when the switching potential is not provided to the first transistor then the first transistor substantially prevents current from passing therethrough.  
However, Xu teaches (Figs.1 shows HPWM modulation) having a plurality of transistors arranged in an H-bridge configuration, wherein one or more of the plurality of transistors is one of the one or more first transistors (Fig. 1 shows H-bridge topology structure having four MOSFET (metal oxide semiconductor field effect transistors) VT1, VT2, VT3, VT4 of the base are respectively connected with the output end of the driving circuit.. Examiner noted that when the transistor is in ON state, current pass through the transistor because transistor has low impedance to resist the current flow and when transistor is in OFF state current does not pass through because transistor has high impedance to the current flow)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to have modify tobacco suction system of Zhao to H-bridge comprising plurality of transistor as taught by Xu in order  the H-bridge topology structure in high frequency, complementary switch at a higher switching frequency, the sinusoidal output voltage waveform can be ideal, and two MOSFET working on one bridge arm of the low frequency, which reduces the switching loss at a lower output voltage fundamental wave frequency, to a great extent. through such a modulation method, realizes the whole inverter power system efficiency and output sine wave voltage is optimized, see page 2, parag. 8, lines 1-7)
In re to claim 9, Zhao discloses a circuitry ( Figs 1-3) but fail having each of the one or more first transistors is a field effect transistor.
However, Xu teaches (Figs.1 shows H-bridge topology structure having four MOSFET (metal oxide semiconductor field effect transistors) VT1, VT2, VT3, VT4)).
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to have modify tobacco suction system of Zhao to H-bridge comprising four MOSFET (metal oxide semiconductor field effect transistors) VT1, VT2, VT3, VT4) by Xu in order  the H-bridge topology structure in high frequency, complementary switch at a higher switching frequency, the sinusoidal output voltage waveform can be ideal, and two MOSFET working on one bridge arm of the low frequency, which reduces the switching loss at a lower output voltage fundamental wave frequency, to a great extent. through such a modulation method, realizes the whole inverter power system efficiency and output sine wave voltage is optimized, see page 2, parag. 8, lines 1-7).
In re to claim 10, Zhao discloses a circuitry ( Figs 1-3) but fails having  wherein each of the one or more first transistors comprises a source, a drain, and a gate, and wherein in use the switching potential is provided to the gate of each of the one or more first transistors.
However, Xu teaches (Figs.1 shows H-bridge topology structure having four MOSFET (metal oxide semiconductor field effect transistors) VT1, VT2, VT3, VT4) having a source, a drain, and a gate, to provide the gate of each of the one or more first transistors.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to have modify tobacco suction system of Zhao to H-bridge comprising four MOSFET (metal oxide semiconductor field effect transistors) VT1, VT2, VT3, VT4) having a source, a drain, and a gate, to provide the gate of each of the one or more first transistors by Xu in order  the H-bridge topology structure in high frequency, complementary switch at a higher switching frequency, the sinusoidal output voltage waveform can be ideal, and two MOSFET working on one bridge arm of the low frequency, which reduces the switching loss at a lower output voltage fundamental wave frequency, to a great extent. through such a modulation method, realizes the whole inverter power system efficiency and output sine wave voltage is optimized, see page 2, parag. 8, lines 1-7).
In re to claim 11, Zhao discloses a circuitry ( Figs 1-3) but fails having  each of the one or more first transistors is an n-channel field effect transistor.  
However, Xu teaches (Figs.1 shows H-bridge topology structure having four MOSFET (metal oxide semiconductor field effect transistors) VT1, VT2, VT3, VT4) are N-channel MOSFE 
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to have modify tobacco suction system of Zhao to H-bridge comprising four N-MOSFET (metal oxide semiconductor field effect transistors) VT1, VT2, VT3, VT4) as taught by Xu in order  the H-bridge topology structure in high frequency, complementary switch at a higher switching frequency, the sinusoidal output voltage waveform can be ideal, and two MOSFET working on one bridge arm of the low frequency, which reduces the switching loss at a lower output voltage fundamental wave frequency, to a great extent. through such a modulation method, realizes the whole inverter power system efficiency and output sine wave voltage is optimized, see page 2, parag. 8, lines 1-7).
In re to claim 12, Zhao discloses a circuitry ( Figs 1-3) but fails having  each of the one or more first transistors is a metal-oxide-semiconductor field effect transistor.  
However, Xu teaches (Figs.1 shows H-bridge topology structure having four MOSFET (metal oxide semiconductor field effect transistors) VT1, VT2, VT3, VT4) .
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to have modify tobacco suction system of Zhao to H-bridge comprising four MOSFET (metal oxide semiconductor field effect transistors) VT1, VT2, VT3, VT4) as taught by Xu in order  the H-bridge topology structure in high frequency, complementary switch at a higher switching frequency, the sinusoidal output voltage waveform can be ideal, and two MOSFET working on one bridge arm of the low frequency, which reduces the switching loss at a lower output voltage fundamental wave frequency, to a great extent. through such a modulation method, realizes the whole inverter power system efficiency and output sine wave voltage is optimized, see page 2, parag. 8, lines 1-7).
In re to claim 16, Zhao discloses a circuitry ( Figs 1-3), wherein each of the plurality of driving arrangements  comprises a driver controller (plurality of controller 34) arranged to control supply of the switching potential to the one or more first transistors of the driving arrangement. 
Zhao discloses driving arrangements but fails having one or more first transistors.
However, Xu teaches (Figs.1 shows H-bridge topology structure having four MOSFET (metal oxide semiconductor field effect transistors) VT1, VT2, VT3, VT4).
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to have modify tobacco suction system of Zhao to H-bridge comprising four MOSFET (metal oxide semiconductor field effect transistors) VT1, VT2, VT3, VT4) as taught by Xu in order  the H-bridge topology structure in high frequency, complementary switch at a higher switching frequency, the sinusoidal output voltage waveform can be ideal, and two MOSFET working on one bridge arm of the low frequency, which reduces the switching loss at a lower output voltage fundamental wave frequency, to a great extent. through such a modulation method, realizes the whole inverter power system efficiency and output sine wave voltage is optimized, see page 2, parag. 8, lines 1-7).
 

Allowable Subject Matter
14. Claims 3-7 and 15 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the high side pair of transistors being for connection to a first electric potential higher than a second electric potential to which the low side pair of transistors is for connection is use, wherein one or both of the high side pair of transistors is one of the one or more first transistors ”.
In re to claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the circuitry comprises a supply bus controller arranged to control the supply bus to supply the switching potential to a selectable one or more of the plurality of driving arrangements in use ”.
In re to claims 4-7, claims 4-7 depend from claim 3, thus are also objected for the same reasons provided above. 
Examiner Notes
17. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Contact Information
18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839